Exhibit 10.1


FOURTH AMENDMENT TO LEASE
THIS FOURTH AMENDMENT TO LEASE (this “Amendment”) is entered into as of this
24th day of July, 2017 (the “Amendment Execution Date”), by and between
BMR-ROGERS STREET LLC, a Delaware limited liability company (“Landlord”), and
MOMENTA PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”).
RECITALS
A.    WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
February 5, 2013 (the “Original Lease”), as amended by that certain First
Amendment to Lease dated as of March 21, 2013, as further amended by that
certain Second Amendment to Lease dated as of May 24, 2013, as further amended
by that certain Third Amendment to Lease dated as of December 30, 2015 (the
“Third Amendment”) (collectively, and as the same may have been further amended,
amended and restated, supplemented or modified from time to time, the “Existing
Lease”), whereby Tenant leases certain premises (the “Bent Premises”) from
Landlord in the building at 320 Bent Street, Cambridge, Massachusetts (the “Bent
Building”);
B.    WHEREAS, Landlord desires to lease to Tenant, and Tenant desires to lease
from Landlord, additional premises comprising approximately 52,252 square feet
of Rentable Area (the “Binney Premises”) on the fourth (4th) floor of the
building at 301 Binney Street in Cambridge, Massachusetts (the “Binney
Building”), as depicted on Exhibit A-1 attached hereto;
C.    WHEREAS, Landlord has agreed to provide an additional tenant improvement
allowance with respect to the Bent Premises, and the Base Rent for the Bent
Premises shall be adjusted accordingly;
D.    WHEREAS, Landlord and Tenant desire to update the Bent Premises plans
attached to the Existing Lease; and
E.    WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.    Definitions. For purposes of this Amendment, capitalized terms shall have
the meanings ascribed to them in the Existing Lease unless otherwise defined
herein. The Existing Lease, as amended by this Amendment, is referred to
collectively herein as the “Lease.” From and after the date hereof, the term
“Lease,” as used in the Existing Lease, shall mean the Existing Lease, as
amended by this Amendment.
2.    Lease of Binney Premises. Effective on the Binney Term Commencement Date
(as hereinafter defined), Landlord hereby leases to Tenant, and Tenant hereby
leases from Landlord, the Binney Premises, including exclusive shafts, cable
runs, mechanical spaces and rooftop areas, for use by Tenant for office use, in
conformity with all Applicable Laws (the “Binney Permitted Use”). From and after
the Binney Term Commencement Date, (a) the term “Premises,” as used in the
Lease, shall mean, individually and collectively, as the context dictates, the
Bent Premises and/or the Binney Premises, (b) Exhibit B to the Existing Lease
shall be supplemented by Exhibit A to this Amendment, (c) the term “Binney
Building Common Area” shall mean all portions of the Binney Building that are
for the non-exclusive use of the tenants of the Binney Project generally,
including driveways, sidewalks, parking areas, landscaped areas, service
corridors, loading docks, utility closets, chases, stairways, elevators,
restrooms and lobbies, (d) the term “Common Area” shall include the Binney
Building Common Area, and (e) the term “Permitted Use” shall include the Binney
Permitted Use. All provisions of the Lease applicable to the “Premises” shall be
applicable to both the Bent Premises and the Binney Premises, except to the
extent specifically set forth herein.


APPROVED
BIOMED REALTY LEGAL
/s/EKU

--------------------------------------------------------------------------------




3.    Binney Premises Rentable Area and Pro Rata Share. The chart in Section 2.2
of the Existing Lease is hereby supplemented with the following:
Definition or Provision
Means the Following (As of the Binney Term Commencement Date)
Approximate Rentable Area of Binney Premises
52,252 square feet
Approximate Rentable Area of Binney Building
417,290 square feet
Tenant’s Pro Rata Share of Binney Building
12.52%



3.1.    Section 6.3 of the Original Lease is hereby deleted in its entirety and
replaced with the following:
“6.3    The term “Rentable Area” when applied to the Premises, is that area
equal to the usable area of the Premises, plus an equitable allocation of
Rentable Area within the Bent Building or Binney Building, as applicable, that
is not then utilized or expected to be utilized as usable area, including that
portion of the Bent Building or Binney Building, as applicable, devoted to
corridors, equipment rooms, restrooms, elevator lobby, atrium, mailroom, and
other spaces not reasonably categorized as useable.”
4.    Binney Premises Term. The Term of the Lease for the Binney Premises (the
“Binney Premises Term”) shall commence on the Binney Term Commencement Date
(hereinafter defined) and end on the date that is one hundred twenty (120)
months from the Binney Rent Commencement Date (hereinafter defined), subject to
extension pursuant to this Lease. The Binney Premises Term, together with the
Extension Term for the Bent Premises, shall be referred to collectively as the
“Term.”
5.    Binney Tenant Improvements.
5.1.    The provisions of Section 4 and Exhibit B of the Original Lease and
Section 5 and Exhibit A of the Third Amendment shall apply solely to the Bent
Premises. The provisions of this Section 5 and the work letter attached hereto
as Exhibit B (the “Binney Work Letter”) shall apply solely to the Binney
Premises. Neither this Section 5 nor the Binney Work Letter shall apply to
improvements performed in any additional premises added to the Premises, other
than the Binney Tenant Improvements in the Binney Premises, at any time or from
time to time after the Amendment Execution Date, whether by any options under
the Lease or otherwise; or to any portion of the Premises or any additions to
the Premises in the event of a renewal or extension of the Term, whether by any
options under the Lease or otherwise.
5.2.    With respect to the Binney Premises, the “Binney Term Commencement Date”
shall be the date that Landlord delivers to Tenant vacant possession of the
Binney Premises. Tenant shall execute and deliver to Landlord written
acknowledgement of the Binney Term Commencement Date within ten (10) days after
the occurrence of the Binney Term Commencement Date in the form attached hereto
as Exhibit C. Failure to execute and deliver such acknowledgement, however,
shall not affect the Binney Term Commencement Date or Landlord’s or Tenant’s
liability under the Lease. Landlord agrees to use commercially reasonable
efforts to cause the Binney Term Commencement Date to occur on or before October
1, 2017.
5.3.    Tenant shall, at its sole cost and expense cause the work described in
the Binney Approved Plans (as defined in the Binney Work Letter) (the “Binney
Tenant Improvements”) to be constructed in the Binney Premises, provided that
Landlord shall provide to Tenant: (i) a demising allowance equal to Two Hundred
Sixty One Thousand Two Hundred Sixty and 00/100 Dollars ($261,260.00) (based
upon Five and No/100 Dollars ($5.00) per square foot of Rentable Area of the
Binney Premises) (the “Binney Demising Allowance”), and (ii) a tenant
improvement allowance equal to Four Million Seven Hundred Two Thousand Six
Hundred Eighty and No/100 Dollars ($4,702,680.00) (based upon Ninety and 00/100
Dollars ($90.00) per square foot of Rentable Area of the


2



--------------------------------------------------------------------------------




Binney Premises (collectively with the Binney Demising Allowance, the “Binney TI
Allowance”). The Binney TI Allowance may be applied to the costs of (a)
construction, (b) project review by Landlord (which fee shall be the actual
costs incurred by Landlord in its review not to exceed one percent (1%) of the
Binney TI Allowance), (c) commissioning of mechanical, electrical and plumbing
systems by a licensed, qualified commissioning agent hired by Tenant, and review
of such party’s commissioning report by a licensed, qualified commissioning
agent hired by Landlord, (d) space planning, architect, engineering and other
related professional or consulting services performed by third parties hired by,
but unaffiliated with, Tenant, (e) building permits and other taxes, fees,
charges and levies by Governmental Authorities for permits, approvals or for
inspections of the Binney Tenant Improvements, (f) costs and expenses for labor,
material, equipment and fixtures, including but not limited to wiring,
information technology and telecommunications systems, and (g) cubicles and
workstations in an amount not to exceed Three Hundred Fifty Thousand and 00/100
Dollars ($350,000.00) (collectively, the “Workstations”). Notwithstanding the
foregoing, no more than ten percent (10%) of the Binney TI Allowance may be used
for soft costs related to the Binney Tenant Improvements. In no event shall the
Binney TI Allowance be used for (v) the cost of work that is not authorized by
the Binney Approved Plans or otherwise approved in writing by Landlord, (w)
payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture (other than the Workstations), personal property or other non-building
system equipment, (y) costs resulting from any default by Tenant of its
obligations under the Lease or (z) costs that are recoverable by Tenant from a
third party (e.g., insurers, warrantors, or tortfeasors).
5.4.    Tenant shall have until the date that is fifteen (15) months after the
Binney Term Commencement Date (the “Binney TI Deadline”), to submit Fund
Requests (as defined in the Binney Work Letter) to Landlord for disbursement of
the unused portion of the Binney TI Allowance, after which date Landlord’s
obligation to fund any such costs for which Tenant has not submitted a Fund
Request to Landlord shall expire. In no event shall any unused Binney TI
Allowance entitle Tenant to a credit against Rent payable under the Lease.
Tenant shall deliver to Landlord (a) a certificate of occupancy for the Binney
Premises suitable for the Binney Permitted Use, if applicable, or final sign-off
by the Inspectional Services Department with respect to the Binney Tenant
Improvements, and (b) a Certificate of Substantial Completion in the form of the
American Institute of Architects document G704, executed by the project
architect and the general contractor.
5.5.    Prior to entering upon the Binney Premises, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the provisions of Article 23 of the Existing Lease are in effect
with respect to the Binney Premises.
5.6.    Promptly after the Binney Term Commencement Date, Tenant shall install
temporary meters for all water, gas, heat, light, power, telephone, internet
service, cable television, other telecommunications and other utilities supplied
to the Binney Premises for use during Tenant's construction of the Binney Tenant
Improvements and until the Binney Rent Commencement Date, and Tenant shall pay
all such utility charges, together with any fees, surcharges and taxes thereon.
5.7.    Notwithstanding anything to the contrary set forth herein or in the
Existing Lease, upon Tenant’s surrender of the Binney Premises at the expiration
or earlier termination of this Lease, Landlord shall have the right to elect, in
its sole discretion, (a) that Tenant shall remove the Workstations at Tenant’s
sole cost, or (b) that the Workstations shall remain a part of the Premises upon
such surrender. If Landlord fails to make such election by written notice to
Tenant on or before the date that is sixty (60) days before the expiration of
this Lease, or, if this Lease is earlier terminated, on or before the date that
is thirty (30) days after the date of such termination, Landlord shall be deemed
to have elected option (b) above.
6.    Condition of Binney Premises. The provisions of Section 5 of the Existing
Lease shall apply solely to the Bent Premises. Tenant acknowledges that neither
Landlord nor any agent of Landlord has made any representation or warranty with
respect to the condition of the Binney Premises, the Buildings or the Project,
or with respect to the suitability of the Binney Premises, the Buildings or the
Project for the conduct of Tenant’s business. Tenant acknowledges that (a) it is
fully familiar with the condition of the Binney Premises and agrees to take the
same in its condition “as is” as of the Binney Term Commencement Date, and (b)
Landlord shall have no obligation to alter, repair or otherwise prepare the
Binney Premises for Tenant’s occupancy or to pay for or construct any
improvements to the Binney Premises, except with respect to the Binney TI
Allowance pursuant to the terms of this Amendment.


3



--------------------------------------------------------------------------------




Tenant’s taking of possession of the Binney Premises shall, except as otherwise
agreed to in writing by Landlord and Tenant, conclusively establish that the
Binney Premises, the Buildings and the Project were at such time in good,
sanitary and satisfactory condition and repair. Nothing contained in this
Section 6 shall affect Landlord’s maintenance and repair obligations under the
Lease.
7.    Binney Premises Base Rent.
7.1.    The provisions of Sections 2.3 and 7.1 of the Existing Lease shall apply
solely to the Bent Premises. With respect to the Binney Premises, Tenant shall
pay to Landlord as Base Rent for the Binney Premises, commencing on the date
that is six (6) months after the Binney Term Commencement Date (the “Binney Rent
Commencement Date”), the sums set forth in Section 7.2 of this Amendment with
respect to the Binney Premises. During the Binney Premises Term, Base Rent shall
be subject to an annual upward adjustment of three percent (3%) of the
then-current Base Rent for the Binney Premises. The first such annual upward
adjustment shall become effective commencing on the first (1st) annual
anniversary of the Binney Rent Commencement Date (subject to the following
sentence), and subsequent adjustments shall become effective on every successive
annual anniversary (or adjusted date pursuant to the following sentence) for so
long as the Lease continues in effect. Notwithstanding the foregoing, if the
first (1st) annual anniversary of the Binney Rent Commencement Date falls on a
date other than the first (1st) day of the month, then the first such annual
upward adjustment shall become effective commencing on the first (1st) day of
the anniversary month if the anniversary date falls between the second (2nd) day
and the fifteenth (15th) day of the month, or the first (1st) day of the
subsequent month if the anniversary date falls between the sixteenth (16th) day
and the last day of the month.
7.2.    Initial monthly and annual installments of Base Rent for the Binney
Premises shall be as follows, subject to adjustment pursuant to Section 7.1
hereof:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent*
Annual Base Rent*
Binney Rent Commencement Date – Month 12 after Binney Rent Commencement Date
52,252
$73.00
$317,866.33
$3,814,396



8.    Binney Additional Rent. In addition to Base Rent for the Binney Premises,
Tenant shall pay all Additional Rent for the Binney Premises in accordance with
the provisions of the Lease, including without limitation, those set forth in
Sections 7.2, 7.3, 9 and 10. From and after the Binney Term Commencement Date,
(a) the term “Tenant’s Pro Rata Share” shall mean, individually and
collectively, as the context dictates, Tenant’s Pro Rata Share of Bent Building
and Tenant’s Pro Rata Share of Binney Building; (b) the phrase “and/or Binney
Building, as applicable” shall be inserted after each reference to “Bent
Building” in Sections 9 and 10 of the Original Lease; (c) the phrase “and/or
Binney Project, as applicable” shall be inserted after each reference to “Bent
Project” in Sections 9 and 10 of the Original Lease; and (d) any references to
“Execution Date” in Sections 9 and 10 of the Original Lease shall mean the
Binney Term Commencement Date as it relates to the Binney Premises. For the
avoidance of doubt, Tenant shall not be obligated to pay Tenant’s Pro Rata Share
of Operating Expenses or the Property Management Fee, each with respect to the
Binney Premises, until the Binney Rent Commencement Date. Additional Rent for
the calendar year in which the Binney Rent Commencement Date occurs shall be
equitably prorated to reflect the change in Tenant’s Pro Rata Share.
9.    Binney Premises Security Deposit.


4



--------------------------------------------------------------------------------




9.1.    The provisions of Section 2.4 of the Original Lease shall apply solely
to the Bent Premises (the “Bent Security Deposit”). With respect to the Binney
Premises, Tenant shall deposit with Landlord on or before the Amendment
Execution Date an amount equal to One Million Two Hundred Seventy One Thousand
Four Hundred Sixty Five and 33/100 Dollars ($1,271,465.33) (the “Binney Security
Deposit”), which sum shall be held by Landlord as security for the faithful
performance by Tenant of all of the terms, covenants and conditions of the Lease
to be kept and performed by Tenant with respect to the Binney Premises during
the period commencing on the Binney Term Commencement Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease. The term
“Security Deposit” shall mean, individually and collectively, as the context
dictates, the Bent Security Deposit and the Binney Security Deposit, and the
provisions of Section 11 of the Original Lease shall apply to the Binney
Security Deposit.
10.    Binney Parking. Parking for the Binney Premises shall be as set forth in
Section 13.3 of the Existing Lease, except that notwithstanding any provision of
Section 13.3 of the Existing Lease to the contrary, as of the Binney Term
Commencement Date, Tenant shall have, with respect to the Binney Premises (i.e.,
in addition to the number of spaces originally allowed under said Section 13.3),
a non-exclusive, irrevocable license to use up to fifty-two (52) spaces (instead
of Tenant’s Pro Rata Share of the parking facilities with respect to the Binney
Premises) upon the terms and conditions set forth in the Existing Lease.
11.    Utilities and Services. The provisions of Sections 16.4, 16.5, 16.8, and
16.10, and the last sentence of Section 16.1 of the Existing Lease shall apply
solely to the Bent Premises. With respect to the Binney Premises, Landlord shall
(a) maintain and operate the HVAC supply air systems (except for the
distribution system servicing the Premises, which Tenant shall operate and
maintain at its sole cost and expense) used for the Permitted Use only and (b)
subject to Subsection 11.1 below, furnish HVAC as reasonably required (except as
this Lease otherwise provides) for reasonably comfortable occupancy of the
Premises twenty-four (24) hours a day, every day during the Term, subject to
casualty, eminent domain or as otherwise specified in this Article.
Notwithstanding anything to the contrary in this Section, but subject to the
provisions of Section 14.4 of the Existing Lease, Landlord shall have no
liability, and Tenant shall have no right or remedy, on account of any
interruption or impairment in HVAC services; provided that Landlord diligently
endeavors to cure any such interruption or impairment. Tenant shall ensure that
its building management system is integrated into Landlord’s base building
management system to enable connectivity of utility metering for remote data and
information access. In addition, the chilled and heated water utilized for the
HVAC system serving the Binney Premises shall be separately submetered, and
Tenant shall pay for the usage shown thereon at Landlord's standard rates in
effect from time to time, with such amounts due and payable within thirty (30)
days after demand therefor. Landlord shall monitor the usage of such utilities
by Tenant through the use of one or more submeters or check meters, and Tenant
shall pay the cost of purchasing, installing and monitoring any related metering
equipment, as necessary, to which costs the Demising Allowance may be applied.
11.1.    Tenant shall not, without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, use any
device in the Binney Premises (including data processing machines) that will in
any way increase the amount of ventilation, air exchange, gas, steam,
electricity or water beyond the existing capacity in use, as designed and
constructed, at the Binney Premises as of the Amendment Execution Date.
11.2.    If Tenant shall require utilities or services in excess of the existing
capacity in use, as designed and constructed, at the Binney Premises as of the
Amendment Execution Date by reason of Tenant’s equipment, then Tenant shall
first procure Landlord’s consent for the use thereof, which consent Landlord may
condition upon the availability of such excess utilities or services but which
shall not otherwise be unreasonably withheld, conditioned or delayed, and Tenant
shall pay as Additional Rent an amount equal to the actual cost of providing
such excess utilities and services.
12.    Repairs and Maintenance. The provisions of Sections 18.1 and 18.2 of the
Existing Lease shall apply solely to the Bent Premises. With respect to the
Binney Premises, Landlord’s and Tenant’s repair obligations shall be as follows:


5



--------------------------------------------------------------------------------




12.1.    Landlord shall repair and maintain the structural and exterior portions
of the Binney Building, including roofing and covering materials; foundations
(excluding any architectural slabs, but including any structural slabs);
exterior walls; all common areas; plumbing; fire sprinkler systems (if any);
base Building HVAC systems up to the first damper or isolation valve that serves
the Premises and extends into the Premises (for purposes of clarity, the portion
of the HVAC system that includes such first damper or isolation valve and
extends into and through the Premises, and any supplemental HVAC serving the
Premises shall not be part of the base Building HVAC and shall be Tenant’s
obligation to maintain and repair pursuant to Section 12.2 below); elevators;
and base Building electrical systems installed or furnished by Landlord.
12.2.    Except for services of Landlord, if any, required by Section 12.1
hereof, Tenant shall at Tenant’s sole cost and expense (a) be responsible for
access (but this reference shall not make Tenant responsible for the Common
Areas) and security to the Binney Premises utilizing a card system compatible
with the base building system at the Binney Building, and (b) maintain and keep
the Binney Premises (including but not limited to the portion of the HVAC system
that includes the first damper or isolation valve and extends into and through
the Binney Premises, any supplemental HVAC serving the Binney Premises, and any
other systems or equipment exclusively serving the Binney Premises) and every
part thereof in good condition and repair, damage thereto from ordinary wear and
tear excepted, and shall, within ten (10) days after receipt of written notice
from Landlord, provide to Landlord any maintenance records that Landlord
reasonably requests. Tenant shall, upon the expiration or sooner termination of
the Term, surrender the Premises to Landlord in as good a condition as when
received, ordinary wear and tear, damage resulting from casualty or eminent
domain, and damage resulting from the negligence or willful misconduct of
Landlord, its agents, contractors, or employees or from the failure of Landlord
to perform its obligations under the Lease in each case excepted; and shall, at
Landlord’s request and Tenant’s sole cost and expense, remove all telephone and
data systems, wiring and equipment from the Binney Premises, and repair any
damage to the Premises caused thereby. Landlord shall have no obligation to
alter, remodel, improve, repair, decorate or paint the Premises or any part
thereof.
13.    Option to Extend Binney Premises Term. The provisions of Section 41 of
the Existing Lease, as amended by Section 7 of the Third Amendment, shall apply
solely to the Bent Premises. This Section 13 shall apply solely to the Binney
Premises. Provided Tenant has not assigned this Lease or subleased more than
twenty-five percent (25%) of the Premises (other than and assignment or sublease
pursuant to an Exempt Transfer), Tenant shall have one (1) option (“Binney
Option”) to extend the Term beyond the expiration of the Binney Premises Term
until June 30, 2035 (and no date earlier or later) as to the entire Binney
Premises (and no less than the entire Binney Premises) upon the following terms
and conditions. Any extension of the Binney Premises Term pursuant to the Binney
Option shall be on all the same terms and conditions as this Lease, except as
follows:
13.1.    Base Rent at the commencement of the Binney Option term shall equal the
then-current fair market value for comparable space in the East Cambridge
submarket of comparable age, quality, level of finish and proximity to amenities
and public transit (“Binney FMV”), and may be further increased on each annual
anniversary of the Binney Option term commencement date to the extent increases
are in accordance with Binney FMV as determined hereunder. Tenant may, no more
than fifteen (15) months prior to the date the Binney Premises Term is then
scheduled to expire, request Landlord’s estimate of the FMV for the Binney
Option term. Landlord shall, within fifteen (15) days after receipt of such
request, give Tenant a written proposal of such FMV (which shall include annual
rent escalations). If Tenant gives written notice to exercise the Binney Option,
such notice shall specify whether Tenant accepts Landlord’s proposed estimate of
the Binney FMV. If Tenant does not accept the Binney FMV, then the parties shall
endeavor to agree upon the Binney FMV, taking into account all relevant factors,
including (a) the size of the Binney Premises, (b) the length of the Binney
Option term, (c) rent in comparable buildings in the relevant submarket,
including concessions offered to new tenants, such as free rent, tenant
improvement allowances and moving allowances, (d) Tenant’s creditworthiness and
(e) the quality and location of the Binney Building and the Project. In the
event that the parties are unable to agree upon the Binney FMV within thirty
(30) days after Tenant notifies Landlord that Tenant is exercising the Binney
Option, then either party may request that the same be determined as follows: a
senior officer of a nationally recognized leasing brokerage firm with local
knowledge of the East Cambridge laboratory/research and development leasing
submarket (the “Baseball Arbitrator”) shall be selected and paid for jointly by
Landlord and Tenant. If Landlord and Tenant are unable to agree upon the
Baseball Arbitrator, then the same shall be designated by the local chapter of
the Judicial Arbitration


6



--------------------------------------------------------------------------------




and Mediation Services or any successor organization thereto (the “JAMS”). The
Baseball Arbitrator selected by the parties or designated by JAMS shall (y) have
at least ten (10) years’ experience in the leasing of laboratory/research and
development space in the East Cambridge submarket and (z) not have been employed
or retained by either Landlord or Tenant or any affiliate of either for a period
of at least ten (10) years prior to appointment pursuant hereto. Each of
Landlord and Tenant shall submit to the Baseball Arbitrator and to the other
party its determination of the Binney FMV. The Baseball Arbitrator shall grant
to Landlord and Tenant a hearing and the right to submit evidence. The Baseball
Arbitrator shall determine which of the two (2) FMV determinations more closely
represents the actual Binney FMV. The arbitrator may not select any other FMV
for the Premises other than one submitted by Landlord or Tenant. The Binney FMV
selected by the Baseball Arbitrator shall be binding upon Landlord and Tenant
and shall serve as the basis for determination of Base Rent payable for the
Binney Option term. If, as of the commencement date of the Binney Option term,
the amount of Base Rent payable during the Binney Option term shall not have
been determined, then, pending such determination, Tenant shall pay Base Rent
equal to the Base Rent payable with respect to the last year of the then-current
Binney Premises Term. After the final determination of Base Rent payable for the
Binney Option term, the parties shall promptly execute a written amendment to
this Lease specifying the amount of Base Rent to be paid during the Binney
Option term. Any failure of the parties to execute such amendment shall not
affect the validity of the Binney FMV determined pursuant to this Section.
13.2.    The Binney Option is not assignable separate and apart from this Lease.
13.3.    The Binney Option is conditional upon Tenant giving Landlord written
notice of its election to exercise the Binney Option at least twelve (12) months
prior to the end of the expiration of the Binney Premises Term. Time shall be of
the essence as to Tenant’s exercise of the Binney Option. Tenant assumes full
responsibility for maintaining a record of the deadlines to exercise the Binney
Option. Tenant acknowledges that it would be inequitable to require Landlord to
accept any exercise of the Binney Option after the date provided for in this
Section.
13.4.    Notwithstanding anything contained in this Section 13 to the contrary,
Tenant shall not have the right to exercise the Binney Option during the time
commencing from the date Landlord delivers to Tenant a written notice that
Tenant is in default under any provisions of this Lease and continuing until
Tenant has cured the specified default.
13.5.    All of Tenant’s rights under the provisions of the Binney Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Binney Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease four (4) or more times and a service or late charge under Section 31.1 of
the Existing Lease has become payable for any such default, whether or not
Tenant has cured such defaults.
13.6.    The period of time within which Tenant may exercise the Binney Option
shall not be extended or enlarged by reason of Tenant’s inability to exercise
such Binney Option because of the provisions of Sections 13.4 and 13.5.
14.    Right of First Refusal – Binney Building Fourth (4th) Floor. Subject to
any other parties’ rights existing as of the Amendment Execution Date with
respect to Available ROFR Premises (as defined below), Tenant shall have a
continuing right of first refusal (“ROFR”) as to the remaining rentable premises
on the fourth (4th) floor (or any portion thereof) of the Binney Building that
become available after the initial lease executed before or after the Amendment
Execution Date (“Available ROFR Premises”). To the extent that Landlord renews
or extends a then-existing lease with any then-existing tenant or subtenant of
any space, or enters into a new lease with such then-existing tenant or
subtenant for the same premises, the affected space shall not be deemed to be
Available ROFR Premises. In the event Landlord receives from a third party a
bona fide offer to lease the Available ROFR Premises that Landlord is prepared
to accept or Landlord makes an offer to a third party that such third party is
prepared to accept, then, before entering into any lease or lease amendment
pursuant to such offer Landlord shall provide written


7



--------------------------------------------------------------------------------




notice thereof to Tenant (the “Binney 4th Floor Notice of Offer”), specifying
the terms and conditions of a proposed lease to Tenant of the Available ROFR
Premises which notice shall constitute an offer to lease such space to Tenant
upon such terms.
14.1.    Within ten (10) days following its receipt of a Binney 4th Floor Notice
of Offer, Tenant shall advise Landlord in writing whether Tenant elects to lease
all (not just a portion) of the Available ROFR Premises on the terms and
conditions set forth in the Binney 4th Floor Notice of Offer. If Tenant fails to
notify Landlord of Tenant’s election within such ten (10) day period, then
Tenant shall be deemed to have elected not to lease the Available ROFR Premises.
14.2.    If Tenant timely notifies Landlord that Tenant elects to lease the
Available ROFR Premises on the terms and conditions set forth in the Binney 4th
Floor Notice of Offer, then Landlord shall lease the Available ROFR Premises to
Tenant upon the terms and conditions set forth in the Binney 4th Floor Notice of
Offer.
14.3.    If Tenant notifies Landlord that Tenant elects not to lease the
Available ROFR Premises on the terms and conditions set forth in the Binney 4th
Floor Notice of Offer, or if Tenant fails to notify Landlord of Tenant’s
election within the ten (10)-day period described above, then Landlord shall
have the right to consummate the lease of the Available ROFR Premises on the
same terms as set forth in the Binney 4th Floor Notice of Offer following
Tenant’s election (or deemed election) not to lease the Available ROFR Premises.
Notwithstanding the foregoing, in the event Tenant elects not to lease the
Available ROFR Premises or fails to notify Landlord of Tenant’s election in
accordance with the terms hereof, and the terms and conditions set forth in the
original Binney 4th Floor Notice of Offer are materially changed (i.e., base
rent is changed by more than five percent (5%)), then Landlord shall provide
Tenant with an updated Binney 4th Floor Notice of Offer and the provisions of
this Section 14 shall once again apply.
14.4.    Notwithstanding anything in this Article to the contrary, Tenant shall
not exercise the ROFR during such period of time that Tenant is in default under
any provision of this Lease. Any attempted exercise of the ROFR during a period
of time in which Tenant is so in default shall be void and of no effect. In
addition, Tenant shall not be entitled to exercise the ROFR if Landlord has
given Tenant two (2) or more notices of default under this Lease, whether or not
the defaults are cured, during the twelve (12) month period prior to the date on
which Tenant seeks to exercise the ROFR.
14.5.    Notwithstanding anything in this Lease to the contrary, Tenant shall
not assign or transfer the ROFR, either separately or in conjunction with an
assignment or transfer of Tenant’s interest in the Lease (other than pursuant to
an Exempt Transfer), without Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.
14.6.    If Tenant exercises the ROFR, Landlord does not guarantee that the
Available ROFR Premises will be available on the anticipated commencement date
for the Lease as to such Premises due to a holdover by the then-existing
occupants of the Available ROFR Premises or for any other reason beyond
Landlord’s reasonable control.
15.    Right of First Offer – Binney Building Fifth (5th) Floor. Subject to: (a)
the existing tenant not renewing its lease of the Available Binney 5th Floor
ROFO Premises, and (b) any other parties’ rights existing as of the Amendment
Execution Date with respect to Available Binney 5th Floor ROFO Premises (as
defined below), Tenant shall have a continuing right of first offer (“Binney 5th
Floor ROFO”) as to the rentable premises on the fifth (5th) floor of the Binney
Building that become available (“Available Binney 5th Floor ROFO Premises”);
provided, however, that in no event shall Landlord be required to lease any
Available Binney 5th Floor ROFO Premises to Tenant for any period past the date
on which the Binney Premises Term expires or the Lease is terminated pursuant to
its terms. To the extent that Landlord renews or extends a then-existing lease
with any then-existing tenant or subtenant of any space, or enters into a new
lease with such then-existing tenant or subtenant for the same premises, the
affected space shall not be deemed to be Available Binney 5th Floor ROFO
Premises until the new lease with such then-existing tenant expires, at which
point such space shall be subject to the Binney 5th Floor ROFO. In the event
Landlord intends to market the Available Binney 5th Floor ROFO Premises,
Landlord shall provide written notice to Tenant setting forth the Available
Binney 5th Floor ROFO Premises, the base rent (which shall equal the


8



--------------------------------------------------------------------------------




greater of the then-current Base Rent rate per square foot for the Binney
Premises under this Lease and Landlord’s proposed estimate of the Binney FMV for
the Available Binney 5th Floor ROFO Floor Premises), the term shall be
coterminous with the Binney Premises Term (as it may be extended pursuant to
this Amendment), and any other material terms as determined by Landlord (the
“Binney 5th Floor Notice of Marketing”).
15.1.    Within ten (10) business days following its receipt of a Binney 5th
Floor Notice of Marketing, Tenant shall advise Landlord in writing whether
Tenant elects to lease all (not just a portion) of the Available Binney 5th
Floor ROFO Premises on the terms and conditions set forth in the Binney 5th
Floor Notice of Offer and whether Tenant accepts Landlord’s proposed estimate of
the Binney FMV. If Tenant fails to notify Landlord of Tenant’s election within
such ten (10) business day period, then Tenant shall be deemed to have elected
not to lease the Available Binney 5th Floor ROFO Premises.
15.2.    If Tenant timely notifies Landlord that Tenant elects to lease all of
the Available Binney 5th Floor ROFO Premises on the terms and conditions set
forth in the Binney 5th Floor Notice of Marketing, then Landlord shall lease the
Available Binney 5th Floor ROFO Premises to Tenant upon the terms and conditions
set forth in the Binney 5th Floor Notice of Marketing. If Tenant elects to lease
all of the Available Binney 5th Floor ROFO Premises on all of the terms and
conditions set forth in the Binney 5th Floor Notice of Marketing except
Landlord’s proposed estimate of the Binney FMV, then the parties shall determine
the Binney FMV in accordance with Section 13.1 hereof, as applied to the
Available Binney 5th Floor ROFO Premises and the Binney Building. Failure of
Tenant to expressly accept Landlord’s proposed estimate of FMV in Tenant’s
election notice shall be deemed Tenant’s rejection of Landlord’s estimate of
FMV.
15.3.    If Tenant notifies Landlord that Tenant elects not to lease the
Available 5th Floor Binney ROFO Premises, then Landlord shall have the right to
consummate a lease of all or any portion of the Available Binney 5th Floor ROFO
Premises with another party or parties.
15.4.    Notwithstanding anything in this Section 14 to the contrary, Tenant
shall not exercise the Binney 5th Floor ROFO during such period of time that
Tenant is in default under any provision of this Lease. Any attempted exercise
of the Binney 5th Floor ROFO during a period of time in which Tenant is so in
default shall be void and of no effect. In addition, Tenant shall not be
entitled to exercise the Binney 5th Floor ROFO if Landlord has given Tenant two
(2) or more notices of an actual monetary default or an actual material
non-monetary default under this Lease, whether or not the defaults are cured,
during the twelve (12) month period prior to the date on which Tenant seeks to
exercise the Binney 5th Floor ROFO.
15.5.    Notwithstanding anything in this Lease to the contrary, Tenant shall
not assign or transfer the Binney 5th Floor ROFO, either separately or in
conjunction with an assignment or transfer of Tenant’s interest in the Lease
(other than to a Tenant Affiliate in conjunction with an assignment or transfer
of Tenant’s entire interest in the Lease to such Tenant Affiliate), without
Landlord’s prior written consent, which consent Landlord may withhold in its
sole and absolute discretion.
15.6.    If Tenant exercises the Binney 5th Floor ROFO, Landlord does not
guarantee that the Available Binney 5th Floor ROFO Premises will be available on
the anticipated commencement date for the lease as to such premises due to a
holdover by the then-existing occupants of the Available Binney 5th Floor ROFO
Premises or for any other reason beyond Landlord’s reasonable control.
16.    UPS System. Landlord and Tenant acknowledge that there is an
uninterruptible power supply unit and associated HVAC unit and equipment
(collectively, the “UPS System”) located in a mechanical room within the Binney
Premises. From and after the Binney Term Commencement Date, Tenant shall have
the exclusive right to use the UPS System throughout the Lease Term. Tenant
acknowledges that neither Landlord nor any agent of Landlord has made any
representation or warranty with respect to the condition of the UPS System, or
with respect to the suitability of the UPS System for the conduct of Tenant’s
business under the Lease. Tenant acknowledges that it is fully familiar with the
condition of the UPS System and agrees to take the same in its condition “as is”
as of the Binney Term Commencement Date, and that Landlord shall have no
obligation to repair, maintain or monitor the UPS System during the Binney Term,
and that Landlord shall have no liability for any failure of the UPS System (or


9



--------------------------------------------------------------------------------




any utility or service serving the UPS) during the Term. Landlord and Tenant
agree that that the UPS System is affixed to the Binney Premises, and that
Landlord will own the UPS System upon the expiration of the Binney Term.
17.    Binney Surrender. At least ten (10) days prior to Tenant’s surrender of
possession of any part of the Binney Premises, Tenant shall conduct a site
inspection with Landlord.
18.    Rooftop Installation Area. With respect to the Binney Premises, Tenant
may use the portion of the Binney Building that is cross-hatched on Exhibit N-1
attached hereto (the “Binney Rooftop Installation Area”), in accordance with the
terms and provisions of Section 40 of the Existing Lease. All references in the
Lease to “Rooftop Installation Area” shall mean, individually and collectively,
as the context dictates, the Rooftop Installation Area in the Bent Building and
the Binney Rooftop Installation Area.
19.    Additional References. From and after the Binney Term Commencement Date,
(a) the phrase “and/or Binney Building, as applicable” shall be inserted after
each reference to “Bent Building” in Sections 12.2, 12.8, 14, 16.2, 16.4, 16.5,
17, 22.2, 22.4(a), 23, 24, 25, 35.1, and 40.4 of the Existing Lease; and (b) the
phrase “and/or Binney Project, as applicable” shall be inserted after each
reference to “Bent Project” in Sections 6.1, 14, 16.2, 16.4, 16.5, 17, 23, 24,
25, 35.1, and 40.4 of the Existing Lease. Sections 12.12, 21.9, 26.1 and 46 of
the Existing Lease shall apply solely to the Bent Premises. Any reference to a
vivarium in the Existing Lease shall apply solely to the Bent Premises.
20.    Bent Premises Additional TI Allowance.
20.1.    Tenant has requested and Landlord has agreed to make available an
additional Five Million Two Hundred Thousand and 00/100 Dollars ($5,200,000)
(based upon Fifty and 00/100 Dollars ($50.00) per square foot of Rentable Area
at the Bent Premises) (the “Bent Premises Additional TI Allowance”) to fund the
Extension Term Tenant Improvements and the Binney Tenant Improvements (as
defined in the Third Amendment). From and after the Amendment Execution Date,
the term “Extension Term TI Allowance” shall be deemed to include the Bent
Premises Additional TI Allowance, and the provisions of the Third Amendment
(including the Work Letter attached thereto (the “Bent Work Letter”)) shall
govern the Bent Premises Additional TI Allowance (including without limitation,
the use and disbursement thereof), except to the extent specifically set forth
herein.
20.2.    Tenant shall have until the date that is fifteen (15) months after the
Amendment Execution Date (the “Bent Premises Additional TI Deadline”), to submit
Fund Requests (as defined in the Bent Work Letter) to Landlord for disbursement
of the unused portion of the Bent Premises Additional TI Allowance, after which
date Landlord’s obligation to fund any such costs for which Tenant has not
submitted a Fund Request to Landlord shall expire. Notwithstanding anything to
the contrary set forth in this Lease, Tenant may apply any portion of the Bent
Premises Additional TI Allowance to the Binney Tenant Improvements, in which
event such portion of the Bent Premises Additional TI Allowance shall be
governed by Section 5 of this Amendment and the Binney Work Letter. In no event
shall any unused Bent Premises Additional TI Allowance entitle Tenant to a
credit against Rent payable under the Lease.
21.    Bent Premises Base Rent.
21.1.    Base Rent for the Bent Premises shall be increased to include the
amount of the Bent Premises Additional TI Allowance (regardless of whether such
amounts are used to fund the Extension Term Tenant Improvements or the Binney
Tenant Improvements) amortized over the remainder of the current Term at a rate
of eight percent (8%) annually. Base Rent shall be increased as of September 1,
2017.
21.2.    The last paragraph of Section 3 of the Third Amendment is hereby
deleted in its entirety. Commencing on September 1, 2017, Base Rent shall be as
follows:


10



--------------------------------------------------------------------------------




Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
9/1/2017 – 8/31/2018
104,678
$77.52 annually
$676,219.88
$8,114,638.56
9/1/2018 - 8/31/2019
104,678
$79.62 annually
$694,538.53
$8,334,462.36
9/1/2019 - 8/31/2020
104,678
$81.78 annually
$713,380.57
$8,560,566.84
9/1/2020 - 8/31/2021
104,678
$84.01 annually
$732,833.23
$8,793,998.78
9/1/2021 - 8/31/2022
104,678
$86.31 annually
$752,896.52
$9,034,758.18
9/1/2022 - 8/31/2023
104,678
$88.67 annually
$773,483.19
$9,281,798.26
9/1/2023 - 8/31/2024
104,678
$91.11 annually
$794,767.72
$9,537,212.58
9/1/2024 - 8/31/2025
104,678
$93.62 annually
$816,662.86
$9,799,954.36
9/1/2025 - 8/31/2026
104,678
$96.20 annually
$839,168.63
$10,070,023.60
9/1/2026 - 2/28/2027
104,678
$98.86 annually
$862,372.26
$10,348,467.08*

*Pro-rated for partial year
22.    Bent Premises Property Management Fee. Commencing on September 1, 2017,
the Property Management Fee payable for the Bent Premises shall be calculated
based upon the Base Rent exclusive of the amortized cost of the Bent Premises
Additional TI Allowance, as shown on the following table:
Dates
Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
9/1/2017 - 8/31/2018
104,678
$70.04 annually
$610,970.59
$7,331,647.12
9/1/2018 - 8/31/2019
104,678
$72.14 annually
$629,289.24
$7,551,470.92
9/1/2019 - 8/31/2020
104,678
$74.30 annually
$648,131.28
$7,777,575.40
9/1/2020 - 8/31/2021
104,678
$76.53 annually
$667,583.95
$8,011,007.34
9/1/2021 - 8/31/2022
104,678
$78.83 annually
$687,647.23
$8,251,766.74
9/1/2022 - 8/31/2023
104,678
$81.19 annually
$708,233.90
$8,498,806.82
9/1/2023 - 8/31/2024
104,678
$83.63 annually
$729,518.43
$8,754,221.14
9/1/2024 - 8/31/2025
104,678
$86.14 annually
$751,413.58
$9,016,962.92
9/1/2025 - 8/31/2026
104,678
$88.72 annually
$773,919.35
$9,287,032.16
9/1/2026 - 2/28/2027
104,678
$91.38 annually
$797,122.97
$9,565,475.64*

*Pro-rated for partial year
23.    Option to Extend Bent Premises Term. The first sentence of Section 41 of
the Lease (as amended by Section 7 of the Third Amendment) is hereby deleted in
its entirety and replaced with the following:
“41. Option to Extend Term. Provided Tenant has not assigned this Lease or
subleased more than forty-five percent (45%) of the Bent Premises other than
pursuant to an Exempt Transfer, Tenant shall have one (1) option (“Option”) to
extend the Term beyond the expiration of the Extension Term until June 30, 2035
(and no earlier or later) as to the entire Bent Premises (and no less than the
entire Bent Premises) upon the following terms and conditions.”
24.    Change in Location of Bent Premises; License.
24.1.    Effective as of the substantial completion of the Extension Term Tenant
Improvements, the Bent Premises are hereby modified as follows: (a) Tenant shall
release and exclude from the Bent Premises


11



--------------------------------------------------------------------------------




approximately eighty-three (83) square feet on the first (1st) floor of the Bent
Building (the “Surrendered Space”) and Landlord shall accept the return of the
Surrendered Premises and (b) Landlord shall lease to Tenant and Tenant shall
accept and include as part of the Bent Premises approximately eighty-three (83)
square feet on the first (1st) floor of the Bent Building (the “Additional
Space”). The simultaneous occurrence of (a) and (b) shall be referred to herein
as the “Bent Premises Swap”. From and after the Substantial Completion of the
Extension Term Tenant Improvements, (A) the “Bent Premises” shall mean the Bent
Premises originally identified on Exhibit B to the Original Lease, (i) less the
Surrendered Space plus (ii) the Additional Space, and (B) the Premises Plan for
the First Floor of the Bent Building on Page 2 of Exhibit B attached to the
Original Lease shall be deleted in its entirety and replaced by Exhibit A-2
attached hereto and incorporated herein. Tenant shall provide Landlord with
written notice upon the substantial completion of the Extension Term Tenant
Improvements. For the avoidance of doubt, the overall rentable square footage
and Tenant’s Pro Rata Share for the Bent Premises shall remain unchanged by the
Bent Premises Swap.
24.2.    Commencing on the Amendment Execution Date and ending on the date the
Extension Term Tenant Improvements are substantially complete (the “License
Term”), Tenant shall have a license to use the Additional Space for the purpose
of demising the area to be included in the Bent Premises. The terms of Tenant’s
use of the Additional Space shall be on the same terms and conditions as
Tenant’s use of the Bent Premises under the Lease, including without limitation,
those related to Alterations, insurance and the Work Letter for the Extension
Term Tenant Improvements. Notwithstanding the foregoing or any other provision
of the Lease to the contrary, Tenant shall not be obligated to pay any Base
Rent, Operating Expenses, or Property Management Fees with respect to the
Additional Space during the License Term. Tenant shall, however, pay for any
electricity or other utilities used in connection with the Extension Term Tenant
Improvements related to demising the Additional Space.
24.3.    Tenant acknowledges and agrees that (a) Tenant is fully familiar with
the condition of the Additional Space and, notwithstanding anything contained in
the Lease to the contrary, agrees to occupy the same in its “as is” condition as
of the Amendment Execution Date, subject to the Extension Term Tenant
Improvements, (b) Landlord has not made and does not hereby make any
representation or warranty of any kind, express or implied, with respect to the
Additional Space, including but not limited to any representation or warranty
that the Additional Space is suitable for the Permitted Use, and (c) Landlord
shall have no obligation to alter, repair or otherwise prepare the Additional
Space for Tenant’s continued occupancy or to pay for any improvements to the
Additional Space, except for the Extension Term TI Allowance as set forth in the
Third Amendment. Nothing contained in this Section 22.3 shall affect Landlord’s
maintenance and repair obligations under the Lease.
25.    Insurance. The first sentence of Section 23.4 of the Original Lease is
hereby deleted in its entirety and replaced with the following:
“23.4    The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BRE Edison
Parent L.P., and MBA-Rogers Street, LLC and their respective officers,
directors, employees, agents, general partners, members, subsidiaries,
affiliates and Lenders (“Landlord Parties”) as additional insureds.”
26.    Broker. Tenant represents and warrants that it has not dealt with any
broker or agent in the negotiation for or the obtaining of this Amendment, other
than CB Richard Ellis-N.E. Partners (“Broker”), and agrees to reimburse,
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord, at Tenant’s sole cost and expense) and hold harmless the
Landlord Indemnitees for, from and against any and all cost or liability for
compensation claimed by any such broker or agent, other than Broker, employed or
engaged by it or claiming to have been employed or engaged by it. Broker is
entitled to a leasing commission in connection with the making of this
Amendment, and Landlord shall pay such commission to Broker pursuant to a
separate agreement between Landlord and Broker.
27.    No Default. Each of Landlord and Tenant represent, warrant and covenant
to the other that, to the best of its knowledge, Landlord and Tenant are not in
default of any of their respective obligations under the Existing Lease and no
event has occurred that, with the passage of time or the giving of notice (or
both) would constitute a default by either Landlord or Tenant thereunder.


12



--------------------------------------------------------------------------------




28.    Notice and Payment Addresses. Sections 2.6, 2.7, 2.8, and 2.9 of the
Original Lease are hereby deleted in their entirety and replaced with the
following:
“2.6    Address for Rent Payment:    BMR-Rogers Street LLC
Attention Entity 635
P.O. Box 511415
Los Angeles, CA 90051-7970


2.7    Address for Notices to Landlord:    BMR-Rogers Street LLC
17190 Bernardo Center Drive
San Diego, CA 92128
Attn: Legal Department


2.8    Address for Notices to Tenant:    Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, Massachusetts 02142
Attn: Christopher Kiefer, Esq.


2.9    Address for Invoices to Tenant:    Momenta Pharmaceuticals, Inc.
675 West Kendall Street
Cambridge, Massachusetts 02142
Attn: Scott Storer


29.    Effect of Amendment. Except as modified by this Amendment, the Existing
Lease and all the covenants, agreements, terms, provisions and conditions
thereof shall remain in full force and effect and are hereby ratified and
affirmed. In the event of any conflict between the terms contained in this
Amendment and the Existing Lease, the terms herein contained shall supersede and
control the obligations and liabilities of the parties.
30.    Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
31.    Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. All exhibits hereto are incorporated herein by reference. Submission of
this instrument for examination or signature by Tenant does not constitute a
reservation of or option for a lease, and shall not be effective as a lease,
lease amendment or otherwise until execution by and delivery to both Landlord
and Tenant.
32.    Authority. Tenant guarantees, warrants and represents that the individual
or individuals signing this Amendment have the power, authority and legal
capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment have the power, authority and legal capacity
to sign this Amendment on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf such individual or individuals have
signed.
33.    Counterparts; Facsimile and PDF Signatures. This Amendment may be
executed in one or more counterparts, each of which, when taken together, shall
constitute one and the same document. A facsimile or portable document format
(PDF) signature on this Amendment shall be equivalent to, and have the same
force and effect as, an original signature.
[Signature page follows]


13



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as a sealed
Massachusetts instrument as of the date and year first above written.
LANDLORD:


BMR-ROGERS STREET LLC,
a Delaware limited liability company




By: /s/ William Kane
Name: William Kane
Title: Senior Vice President East Coast Leasing


TENANT:


MOMENTA PHARMACEUTICALS, INC.,
a Delaware corporation




By: /s/ Scott Storer
Name: Scott Storer
Title: CFO




 




14



--------------------------------------------------------------------------------





EXHIBIT A-1
BINNEY PREMISES
[See attached]




































































































A-1



--------------------------------------------------------------------------------





a1sta1exhibitimagelowerp.jpg [a1sta1exhibitimagelowerp.jpg]










--------------------------------------------------------------------------------




a2nda1exhibitimageupperp01.jpg [a2nda1exhibitimageupperp01.jpg]










--------------------------------------------------------------------------------




a3rda1exhibitimage1sta01.jpg [a3rda1exhibitimage1sta01.jpg]










--------------------------------------------------------------------------------




a4tha1exhibitimagesecondfl.jpg [a4tha1exhibitimagesecondfl.jpg]










--------------------------------------------------------------------------------




a5tha1exhibitimagethirdfl.jpg [a5tha1exhibitimagethirdfl.jpg]










--------------------------------------------------------------------------------




a6tha1exhibitimage4tha01.jpg [a6tha1exhibitimage4tha01.jpg]










--------------------------------------------------------------------------------




a7tha1exhibitimage5tha01.jpg [a7tha1exhibitimage5tha01.jpg]












--------------------------------------------------------------------------------




a8tha1exhibitimagepha01.jpg [a8tha1exhibitimagepha01.jpg]




--------------------------------------------------------------------------------





EXHIBIT A-2
PLAN OF BENT PREMISES (FIRST FLOOR)
[See attached]
 


















































A-2-1



--------------------------------------------------------------------------------




a1sta2exhibitimagefirstfloor.jpg [a1sta2exhibitimagefirstfloor.jpg]






--------------------------------------------------------------------------------





EXHIBIT B-2
BINNEY WORK LETTER
This Binney Work Letter (this “Binney Work Letter”) is made and entered into as
of the 24th day of July, 2017, by and between BMR-ROGERS STREET LLC, a Delaware
limited liability company (“Landlord), and MOMENTA PHARMACEUTICALS, INC., a
Delaware corporation (“Tenant”), and is attached to and made a part of that
certain Fourth Amendment to Lease dated as of July 24, 2017 (as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Amendment”), by and between Landlord and Tenant for the Premises
located on the fourth (4th) floor of the building at 301 Binney Street in
Cambridge, Massachusetts. All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.
1.    General Requirements.
1.1.    Authorized Representatives.
(a)    Landlord designates, as Landlord’s authorized representative (“Landlord’s
Authorized Representative”), (a) Salvatore Zinno as the person authorized to
initial plans, drawings, approvals and to sign change orders pursuant to this
Binney Work Letter, and (b) an officer of Landlord as the person authorized to
sign any amendments to this Binney Work Letter, the Amendment or the Lease.
Tenant shall not be obligated to respond to or act upon any such item until such
item has been initialed or signed (as applicable) by the appropriate Landlord’s
Authorized Representative. Landlord may change either Landlord’s Authorized
Representative upon one (1) business day’s prior written notice to Tenant.
(b)    Tenant designates Robert Vasallo (“Tenant’s Authorized Representative”)
as the person authorized to initial and sign all plans, drawings, change orders
and approvals pursuant to this Binney Work Letter. Landlord shall not be
obligated to respond to or act upon any such item until such item has been
initialed or signed (as applicable) by Tenant’s Authorized Representative.
Tenant may change Tenant’s Authorized Representative upon one (1) business day’s
prior written notice to Landlord.
1.2    Schedule. The schedule for design and development of the Binney Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Binney Schedule”), which Binney Schedule
shall be an estimate of such time periods and shall be extended as reasonably
necessary as provided herein (provided, however, that in no event shall any such
extension of time periods in the Binney Schedule change the Binney Term
Commencement Date, the Binney Premises Term, or the Binney Rent Commencement
Date unless mutually agreed upon in writing by the parties or pursuant to a
provision of this Binney Work Letter. Tenant shall prepare the Binney Schedule
so that it is a reasonable schedule for the completion of the Binney Tenant
Improvements. The Binney Schedule shall clearly identify all activities
requiring Landlord participation, including specific dates and time periods when
Tenant’s contractor will require access to areas of the Project outside of the
Binney Premises. As soon as the Binney Schedule is completed, Tenant shall
deliver the same to Landlord for Landlord’s approval, which approval shall not
be unreasonably withheld, conditioned or delayed. Such Schedule shall be
approved or disapproved by Landlord within ten (10) business days after delivery
to Landlord. Landlord’s failure to respond within such ten (10) business day
period shall be deemed approval by Landlord. If Landlord disapproves the
Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach
agreement on the Schedule. The Schedule shall be subject to adjustment as
mutually and reasonably agreed upon in writing by the parties or as expressly
provided in this Binney Work Letter.
1.3    Tenant’s Architects, Contractors and Consultants. The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Binney Tenant Improvements shall be
selected by Tenant, which selection shall be provided to Landlord and approved
by Landlord, which approval Landlord shall not unreasonably withhold, condition
or delay. Landlord hereby approves each of the following: Perkins +Will, Inc.
(architect), Cardinal Construction Company, Inc. (contractor), AHA Consulting


B-2-1



--------------------------------------------------------------------------------




Engineers, Inc., WSP/Parsons Brinkerhoff, and R.G. Vanderweil (engineering),
Robert W. Sullivan, Inc. (engineering) and McNamara – Salvia (structural
engineering). Landlord may refuse to use any architects, consultants,
contractors, subcontractors or material suppliers that Landlord reasonably
believes could cause labor disharmony or may not have sufficient experience, in
Landlord’s reasonable opinion, to perform work in an occupied Class “A”
laboratory research building. All Tenant contracts related to the Binney Tenant
Improvements shall provide that Tenant may assign such contracts and any
warranties with respect to the Binney Tenant Improvements to Landlord.
2.    Binney Tenant Improvements. All Binney Tenant Improvements shall be
performed by Tenant’s contractor, at Tenant’s sole cost and expense (subject to
Landlord’s obligations with respect to any portion of the Binney TI Allowance)
and in accordance with the Approved Plans (as defined below), the Lease and this
Work Letter. To the extent that the total projected cost of the Binney Tenant
Improvements (as projected by Landlord) exceeds the Binney TI Allowance (such
excess, the “Excess TI Costs”), Tenant shall pay the costs of the Binney Tenant
Improvements on a pari passu basis with Landlord as such costs become due, in
the proportion of Excess TI Costs payable by Tenant to the Binney TI Allowance
payable by Landlord. If the cost of the Binney Tenant Improvements (as projected
by Landlord) increases over Landlord’s initial projection, then Landlord may
notify Tenant and Tenant shall pay any additional Excess TI Costs in the same
way that Tenant pays the initial Excess TI Costs. If Tenant fails to pay, or is
late in paying, any sum due to Landlord under this Work Letter, then Landlord
shall have all of the rights and remedies set forth in the Lease for nonpayment
of Rent (including the right to interest and the right to assess a late charge),
and for purposes of any litigation instituted with regard to such amounts the
same shall be considered Rent. All material and equipment furnished by Tenant or
its contractors as the Binney Tenant Improvements shall be new or “like new;”
the Binney Tenant Improvements shall be performed in a first-class, workmanlike
manner; and the quality of the Binney Tenant Improvements shall be of a nature
and character not less than the Building Standard. Tenant shall take, and shall
require its contractors to take, commercially reasonable steps to protect the
Premises during the performance of any Binney Tenant Improvements, including
covering or temporarily removing any window coverings so as to guard against
dust, debris or damage. All Binney Tenant Improvements shall be performed in
accordance with Section 17 of the Lease; provided that, notwithstanding anything
in the Lease or this Work Letter to the contrary, in the event of a conflict
between this Work Letter and Section 17 of the Lease, the terms of this Work
Letter shall govern.
2.1.    Binney Work Plans. Tenant shall prepare and submit to Landlord for
approval schematics covering the Binney Tenant Improvements prepared in
conformity with the applicable provisions of this Work Letter (the “Draft Binney
Schematic Plans”). Landlord agrees that, at the election of Tenant, the Binney
Tenant Improvements shall include, inter alia, the installation of an internal
staircase between the fourth (4th) and fifth (5th) floors of the Binney
Building, which shall be subject to Landlord’s review and approval in accordance
with this Work Letter; provided, however, that Tenant shall remove such internal
staircase and restore the Premises and the fifth (5th) floor to substantially
the same condition as existed prior to the installation thereof at Tenant’s sole
cost and expense upon the expiration of this Lease or the earlier termination
thereof, unless (i) Tenant requests in writing Landlord’s consent to leave the
internal staircase not later than nine (9) months before the expiration of the
term of this Lease, and (ii) Landlord consents to such request, in its sole
discretion, within sixty (60) days after receipt thereof. The Draft Binney
Schematic Plans shall contain sufficient information and detail to accurately
describe the proposed design to Landlord and such other information as Landlord
may reasonably request. Landlord shall notify Tenant in writing within ten (10)
business days after receipt of the Draft Binney Schematic Plans whether Landlord
approves or objects to the Draft Binney Schematic Plans and of the manner, if
any, in which the Draft Binney Schematic Plans are unacceptable. Landlord’s
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord. If Landlord reasonably objects to the Draft Binney
Schematic Plans, then Tenant shall revise the Draft Binney Schematic Plans and
cause Landlord’s objections to be remedied in the revised Draft Binney Schematic
Plans. Tenant shall then resubmit the revised Draft Binney Schematic Plans to
Landlord for approval, such approval not to be unreasonably withheld,
conditioned or delayed. Landlord’s approval of or objection to revised Draft
Binney Schematic Plans and Tenant’s correction of the same shall be in
accordance with this Section until Landlord has approved the Draft Binney
Schematic Plans in writing or been deemed to have approved them. The iteration
of the Draft Binney Schematic Plans that is approved or deemed approved by
Landlord without objection shall be referred to herein as the “Approved Binney
Schematic Plans.”


B-2-2



--------------------------------------------------------------------------------




2.2.    Binney Construction Plans. Tenant shall prepare final plans and
specifications for the Binney Tenant Improvements based upon the Approved Binney
Schematic Plans. As soon as such final plans and specifications (“Binney
Construction Plans”) are completed, Tenant shall deliver the same to Landlord
for Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed. All such Binney Construction Plans shall be submitted by
Tenant to Landlord in electronic .pdf, CADD and full-size hard copy formats, and
shall be approved or disapproved by Landlord within ten (10) business days after
delivery to Landlord. Landlord’s failure to respond within such ten (10)
business day period shall be deemed approval by Landlord. If the Binney
Construction Plans are disapproved by Landlord, then Landlord shall notify
Tenant in writing of its objections to such Binney Construction Plans, and the
parties shall confer and negotiate in good faith to reach agreement on the
Binney Construction Plans. Promptly after the Binney Construction Plans are
approved by Landlord and Tenant, two (2) copies of such Binney Construction
Plans shall be initialed and dated by Landlord and Tenant, and forthwith
thereafter Tenant shall submit such Binney Construction Plans to all appropriate
Governmental Authorities for approval. The Binney Construction Plans so
approved, and all change orders specifically permitted by this Binney Work
Letter, are referred to herein as the “Approved Binney Plans.”
2.3.    Changes to the Binney Tenant Improvements. Any changes to the Binney
Approved Plans (each, a “Change”) shall be requested and instituted in
accordance with the provisions of this Section 2.3 and shall be subject to the
written approval of the non-requesting party in accordance with this Binney Work
Letter.
(a)    Change Request. Either Landlord or Tenant may request Changes after
Landlord approves the Approved Plans by notifying the other party thereof in
writing in substantially the same form as the AIA standard change order form (a
“Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change. If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Binney Tenant Improvements as a result of such Change. Change
Requests shall be signed by the requesting party’s Authorized Representative.
(b)    Approval of Changes. All Change Requests shall be subject to the other
party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed. Landlord shall have a commercially reasonable
basis for requesting a Change, including, without limitation, to facilitate
coordination with the base Building. The non-requesting party shall have five
(5) business days after receipt of a Change Request to notify the requesting
party in writing of the non-requesting party’s decision either to approve or
object to the Change Request. The non-requesting party’s failure to respond
within such five (5) business day period shall be deemed approval by the
non-requesting party.
2.4.    Preparation of Estimates. Tenant shall, before proceeding with any
Change, using its best efforts, prepare as soon as is reasonably practicable
(but in no event more than five (5) business days after delivering a Change
Request to Landlord or receipt of a Change Request) an estimate of the increased
costs or savings that would result from such Change, as well as an estimate of
such Change’s effects on the Schedule. Landlord shall have five (5) business
days after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.
2.5.    Quality Control Program; Coordination. Tenant shall provide Landlord
with information regarding the following (together, the “QCP”): (a) Tenant’s
general contractor’s quality control program and (b) evidence of subsequent
monitoring and action plans. The QCP shall be subject to Landlord’s reasonable
review and approval and shall specifically address the Binney Tenant
Improvements. Tenant shall ensure that the QCP is regularly implemented on a
scheduled basis and shall provide Landlord with reasonable prior notice and
access to attend all inspections and meetings between Tenant and its general
contractor. At the conclusion of the Binney Tenant Improvements, Tenant shall
deliver the quality control log to Landlord, which shall include all records of
quality control meetings and testing and of inspections held in the field,
including inspections relating to concrete, steel roofing, piping pressure
testing and system commissioning.


B-2-3



--------------------------------------------------------------------------------




3.    Completion of Binney Tenant Improvements. Tenant, at its sole cost and
expense (except for the Binney TI Allowance), shall perform and complete the
Binney Tenant Improvements in all respects (a) in substantial conformance with
the Approved Binney Plans, (b) otherwise in compliance with provisions of the
Lease and this Work Letter and (c) in accordance with Applicable Laws, the
requirements of Tenant’s insurance carriers, the requirements of Landlord’s
insurance carriers (to the extent Landlord provides its insurance carriers’
requirements to Tenant) and the board of fire underwriters having jurisdiction
over the Premises. The Binney Tenant Improvements shall be deemed completed at
such time as Tenant shall furnish to Landlord (t) evidence satisfactory to
Landlord that (i) all Binney Tenant Improvements have been completed and paid
for in full (which shall be evidenced by the architect’s certificate of
completion and the general contractor’s and each subcontractor’s and material
supplier’s final unconditional waivers and releases of liens, each in a form
acceptable to Landlord and complying with Applicable Laws, and a Certificate of
Substantial Completion in the form of the American Institute of Architects
document G704, executed by the project architect and the general contractor,
together with a statutory notice of substantial completion from the general
contractor), (ii) any and all liens related to the Binney Tenant Improvements
have either been discharged of record (by payment, bond, order of a court of
competent jurisdiction or otherwise) or waived by the party filing such lien and
(iii) no security interests relating to the Binney Tenant Improvements are
outstanding, (u) all certifications and approvals with respect to the Binney
Tenant Improvements that may be required from any Governmental Authority and any
board of fire underwriters or similar body for the use and occupancy of the
Binney Premises (including a certificate of occupancy for the Binney Premises
for the Permitted Use), (v) certificates of insurance required by the Lease to
be purchased and maintained by Tenant, (w) an affidavit from Tenant’s architect
certifying that all work performed in, on or about the Binney Premises is in all
material respects in accordance with the Approved Binney Plans as affected by
approved Changes, (x) complete “as built” drawing print sets, project
specifications and shop drawings and electronic CADD files on disc (showing the
Binney Tenant Improvements as an overlay on the Binney Building “as built” plans
(provided that Landlord provides the Binney Building “as-built” plans to Tenant)
of all contract documents for work performed by their architect and engineers in
relation to the Binney Tenant Improvements, (y) a commissioning report prepared
by a licensed, qualified commissioning agent hired by Tenant and approved by
Landlord for all new or affected mechanical, electrical and plumbing systems
(which report Landlord may hire a licensed, qualified commissioning agent to
peer review, and whose reasonable recommendations Tenant’s commissioning agent
shall perform and incorporate into a revised report) and (z) such other “close
out” materials as Landlord reasonably requests consistent with Landlord’s own
requirements for its contractors, such as copies of manufacturers’ warranties,
operation and maintenance manuals and the like.
4.    Insurance.
4.1.    Property Insurance. At all times during the period beginning with
commencement of construction of the Binney Tenant Improvements and ending with
final completion of the Binney Tenant Improvements, Tenant shall maintain, or
cause to be maintained (in addition to the insurance required of Tenant pursuant
to the Lease), property insurance insuring Landlord and the Landlord Parties, as
their interests may appear. Such policy shall, on a completed values basis for
the full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called “broad form extended coverage endorsement” upon all Binney
Tenant Improvements and the general contractor’s and any subcontractors’
machinery, tools and equipment, all while each forms a part of, or is contained
in, the Binney Tenant Improvements or any temporary structures on the Binney
Premises, or is adjacent thereto; provided that, for the avoidance of doubt,
insurance coverage with respect to the general contractor’s and any
subcontractors’ machinery, tools and equipment shall be carried on a primary
basis by such general contractor or the applicable subcontractor(s). Tenant
agrees to pay any deductible, and Landlord is not responsible for any
deductible, for a claim under such insurance. Such property insurance shall
contain an express waiver of any right of subrogation by the insurer against
Landlord and the Landlord Parties, and shall name Landlord and its affiliates as
loss payees as their interests may appear.
4.2.    Other Insurance. At all times during the period of construction of the
Binney Tenant Improvements, Tenant shall, or shall cause its contractors or
subcontractors to, maintain statutory workers’ compensation insurance as
required by Applicable Laws and the other insurance set forth on Exhibit A-1
attached hereto.


B-2-4



--------------------------------------------------------------------------------




5.    Liability. As between Landlord and Tenant, Tenant assumes sole
responsibility and liability for any and all injuries or the death of any
persons, including Tenant’s contractors and subcontractors and their respective
employees, agents and invitees, and for any and all damages to property caused
by, resulting from or arising out of any act or omission on the part of Tenant,
Tenant’s contractors or subcontractors, or their respective employees, agents
and invitees in the prosecution of the Binney Tenant Improvements. Tenant agrees
to indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold the Landlord Indemnitees harmless from and
against all Claims due to, because of or arising out of any and all such
injuries, death or damage, whether real or alleged, and Tenant and Tenant’s
contractors and subcontractors shall assume and defend at their sole cost and
expense all such Claims; provided, however, that nothing contained in this Work
Letter shall be deemed to indemnify or otherwise hold Landlord harmless from or
against liability caused by the negligence or willful misconduct of Landlord,
its agents, contractors or employees. Any deficiency in design or construction
of the Binney Tenant Improvements shall be solely the responsibility of Tenant,
notwithstanding the fact that Landlord may have approved of the same in writing.
6.    Binney TI Allowance.
6.1.    Application of Binney TI Allowance. Landlord shall contribute the Binney
TI Allowance toward the costs and expenses incurred in connection with the
performance of the Binney Tenant Improvements, in accordance with Section 5 of
the Third Amendment of the Lease. If the entire Binney TI Allowance is not
applied toward or reserved for the costs of the Binney Tenant Improvements, then
Tenant shall not be entitled to a credit of such unused portion of the TI
Allowance. If the entire Excess TI Costs advanced by Tenant to Landlord are not
applied toward the costs of the Binney Tenant Improvements, then Landlord shall
promptly return such excess to Tenant following completion of the Binney Tenant
Improvements. Tenant may apply the Binney TI Allowance for the payment of
construction and other costs in accordance with the terms and provisions of the
Lease.
6.2.    Approval of Budget for the Binney Tenant Improvements. Notwithstanding
anything to the contrary set forth elsewhere in this Binney Work Letter or the
Amendment, Landlord shall not have any obligation to expend any portion of the
Binney TI Allowance until Landlord and Tenant shall have approved in writing the
budget for the Binney Tenant Improvements (the “Binney Approved Budget”). Prior
to Landlord’s approval of the Binney Approved Budget, Tenant shall pay all of
the costs and expenses incurred in connection with the Binney Tenant
Improvements as they become due. Landlord shall not be obligated to reimburse
Tenant for costs or expenses relating to the Binney Tenant Improvements that
exceed the amount of the Binney TI Allowance. Landlord shall not unreasonably
withhold, condition or delay its approval of any budget for Binney Tenant
Improvements that is proposed by Tenant.
6.3.    Fund Requests. Upon submission by Tenant to Landlord of (a) a statement
(a “Fund Request”) setting forth the total amount of the Binney TI Allowance
requested, (b) a summary of the Binney Tenant Improvements performed using AIA
standard form Application for Payment (G 702) executed by the general contractor
and by the architect, (c) invoices from the general contractor, the architect,
and any subcontractors, material suppliers and other parties requesting payment
with respect to the amount of the Binney TI Allowance then being requested, and
(d) except with respect to the final Fund Request, conditional lien releases
from the general contractor and each subcontractor and material supplier with
respect to the Binney Tenant Improvements performed that correspond to the Fund
Request each in a form reasonably acceptable to Landlord and complying with
Applicable Laws, then Landlord shall, within thirty (30) days following receipt
by Landlord of a Fund Request and the accompanying materials required by this
Section, pay to Tenant (for reimbursement for payments made by Tenant to such
contractors, subcontractors or material suppliers), the amount of Tenant
Improvement costs set forth in such Fund Request or Landlord’s pari passu share
thereof if Excess TI Costs exist based on the Approved Budget; provided,
however, that Landlord shall not be obligated to make any payments under this
Section until the budget for the Binney Tenant Improvements is approved in
accordance with Section 6.2, the schedule is approved in accordance with Section
1.2, the applicable architect, engineering consultants, design team, general
contractor and subcontractors for which payment is sought have been approved in
accordance with Section 1.3, and the Draft Schematic Plans or Construction
Plans, as applicable, have been approved in accordance with Section 2.1 or
Section 2.2, as applicable. Further, any Fund Request under this Section shall
be subject to the payment limits set forth in Section 6.2 above and Section 5 of
the Third Amendment. Notwithstanding anything in this Section to the contrary,


B-2-5



--------------------------------------------------------------------------------




Tenant shall not submit a Fund Request more often than every thirty (30) days.
Any additional Fund Requests submitted by Tenant shall be void and of no force
or effect.
6.4.    Accrual Information. In addition to the other requirements of this
Article 6, Tenant shall, no later than the second (2nd) business day of each
month until the Binney Tenant Improvements are complete, provide Landlord with
an estimate of (a) the percentage of design and other soft cost work that has
been completed, (b) design and other soft costs spent through the end of the
previous month, both from commencement of the Binney Tenant Improvements and
solely for the previous month, (c) the percentage of construction and other hard
cost work that has been completed, (d) construction and other hard costs spent
through the end of the previous month, both from commencement of the Binney
Tenant Improvements and solely for the previous month, and € the date of
Substantial Completion of the Binney Tenant Improvements.
7.    Miscellaneous.
7.1.    Incorporation of Lease Provisions. Sections 45.3, 45.4, 45.6, 45.7,
45.8, 45.10-45.18 of the Lease are incorporated into this Work Letter by
reference, and shall apply to this Work Letter in the same way that they apply
to the Lease.
7.2.    General. Except as otherwise set forth in the Lease or this Work Letter,
this Work Letter shall not apply to improvements performed in any additional
premises added to the Premises at any time or from time to time, whether by any
options under the Lease or otherwise; or to any portion of the Premises or any
additions to the Premises in the event of a renewal or extension of the Term,
whether by any options under the Lease or otherwise, unless the Lease or any
amendment or supplement to the Lease expressly provides that such additional
premises are to be delivered to Tenant in the same condition as the Premises.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


B-2-6



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Landlord and Tenant have executed this Binney Work Letter as
of the date and year first above written.
LANDLORD:


BMR-ROGERS STREET LLC,
a Delaware limited liability company




By: /s/ William Kane
Name: William Kane
Title: Senior Vice President East Coast Leasing


TENANT:


MOMENTA PHARMACEUTICALS, INC.,
a Delaware corporation




By: /s/ Scott Storer
Name: Scott Storer
Title: CFO




 


B-2-7



--------------------------------------------------------------------------------






EXHIBIT A-1
TENANT WORK INSURANCE SCHEDULE
Tenant shall be responsible for requiring all of Tenant contractors doing
construction or renovation work to purchase and maintain such insurance as shall
protect it from the claims set forth below which may arise out of or result from
any Tenant Work whether such Tenant Work is completed by Tenant or by any Tenant
contractors or by any person directly or indirectly employed by Tenant or any
Tenant contractors, or by any person for whose acts Tenant or any Tenant
contractors may be liable:
1.    Claims under workers’ compensation, disability benefit and other similar
employee benefit acts which are applicable to the Tenant Work to be performed.
2.    Claims for damages because of bodily injury, occupational sickness or
disease, or death of employees under any applicable employer’s liability law.
3.    Claims for damages because of bodily injury, or death of any person other
than Tenant’s or any Tenant contractors’ employees.
4.    Claims for damages insured by usual personal injury liability coverage
which are sustained (a) by any person as a result of an offense directly or
indirectly related to the employment of such person by Tenant or any Tenant
contractors or (b) by any other person.
5.    Claims for damages, other than to the Tenant Work itself, because of
injury to or destruction of tangible property, including loss of use therefrom.
6.    Claims for damages because of bodily injury or death of any person or
property damage arising out of the ownership, maintenance or use of any motor
vehicle.
Tenant contractors’ Commercial General Liability Insurance shall include
premises/operations (including explosion, collapse and underground coverage if
such Tenant Work involves any underground work), elevators, independent
contractors, products and completed operations, and blanket contractual
liability on all written contracts, all including broad form property damage
coverage.
Tenant contractors’ Commercial General, Automobile, Employers and Umbrella
Liability Insurance shall be written for not less than limits of liability as
follows:
d.    Commercial General Liability:
Bodily Injury and Property Damage
Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.


B-2-8



--------------------------------------------------------------------------------




d.    Commercial General Liability:
Bodily Injury and Property Damage


Commercially reasonable amounts, but in any event no less than $1,000,000 per
occurrence and $2,000,000 general aggregate, with $2,000,000 products and
completed operations aggregate.


b. Commercial Automobile Liability:
Bodily Injury and Property Damage
$1,000,000 per accident


c. Employer’s Liability:
Each Accident
Disease – Policy Limit
Disease – Each Employee


$500,000
$500,000
$500,000


d. Umbrella Liability:
Bodily Injury and Property Damage


Commercially reasonable amounts (excess of coverages a, b and c above), but in
any event no less than $5,000,000 per occurrence / aggregate.



All subcontractors for Tenant contractors shall carry the same coverages and
limits as specified above, unless different limits are reasonably approved by
Landlord. The foregoing policies shall contain a provision that coverages
afforded under the policies shall not be canceled or not renewed until at least
thirty (30) days’ prior written notice has been given to the Landlord.
Certificates of insurance including required endorsements showing such coverages
to be in force shall be filed with Landlord prior to the commencement of any
Tenant Work and prior to each renewal. Coverage for completed operations must be
maintained for the lesser of ten (10) years and the applicable statue of repose
following completion of the Tenant Work, and certificates evidencing this
coverage must be provided to Landlord. The minimum A.M. Best’s rating of each
insurer shall be A- VII. Landlord and its mortgagees shall be named as an
additional insureds under Tenant contractors’ Commercial General Liability,
Commercial Automobile Liability and Umbrella Liability Insurance policies as
respects liability arising from work or operations performed, or ownership,
maintenance or use of autos, by or on behalf of such contractors. Each
contractor and its insurers shall provide waivers of subrogation with respect to
any claims covered or that should have been covered by valid and collectible
insurance, including any deductibles or self-insurance maintained thereunder.


If any contractor’s work involves the handling or removal of asbestos (as
determined by Landlord in its sole and absolute discretion), such contractor
shall also carry Pollution Legal Liability insurance. Such coverage shall
include bodily injury, sickness, disease, death or mental anguish or shock
sustained by any person; property damage, including physical injury to or
destruction of tangible property (including the resulting loss of use thereof),
clean-up costs and the loss of use of tangible property that has not been
physically injured or destroyed; and defense costs, charges and expenses
incurred in the investigation, adjustment or defense of claims for such damages.
Coverage shall apply to both sudden and non-sudden pollution conditions
including the discharge, dispersal, release or escape of smoke, vapors, soot,
fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or
other irritants, contaminants or pollutants into or upon land, the atmosphere or
any watercourse or body of water. Claims-made coverage is permitted, provided
the policy retroactive date is continuously maintained prior to the Binney Term
Commencement Date, and coverage is continuously maintained during all periods in
which Tenant occupies the Premises. Coverage shall be maintained with limits of
not less than $1,000,000 per incident with a $2,000,000 policy aggregate.




B-2-9



--------------------------------------------------------------------------------





EXHIBIT C
ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
(BINNEY PREMISES)


THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease dated
as of February 5, 2013, as amended by that certain First Amendment to Lease
dated as of March 21, 2013, as further amended by that certain Second Amendment
to Lease dated as of May 24, 2013, as further amended by that certain Third
Amendment to Lease dated as of December 30, 2015, as further amended by that
certain Fourth Amendment to Lease dated as of ___________________, 2017 (the
“Fourth Amendment”) (as amended, the “Lease”), by MOMENTA PHARMACEUTICALS, INC.,
a Delaware corporation (“Tenant”), in favor of BMR-ROGERS STREET LLC, a Delaware
limited liability company (“Landlord”). All capitalized terms used herein
without definition shall have the meanings ascribed to them in the Lease.
Tenant hereby confirms the following:
1.    Tenant accepted possession of the Binney Premises for use in accordance
with the Binney Permitted Use on [_______], 20[__]. Tenant first occupied the
Premises for the Permitted Use on [_______], 20[__].
2.    The Premises are in good order, condition and repair.
3.    All conditions of the Lease to be performed by Landlord as a condition to
the full effectiveness of the Lease have been satisfied, and Landlord has
fulfilled all of its duties in the nature of inducements offered to Tenant to
lease the Premises.
4.    In accordance with the provisions of Section 4 of the Fourth Amendment,
the Binney Term Commencement Date is [_______], 20[__], and, unless the Lease is
terminated prior to the Binney Term Expiration Date pursuant to its terms, the
Binney Term Expiration Date shall be [_______], 20[__].
5.    The Lease is in full force and effect, and the same represents the entire
agreement between Landlord and Tenant concerning the Premises.
6.    Tenant has no existing defenses against the enforcement of the Lease by
Landlord, and there exist no offsets or credits against Rent owed or to be owed
by Tenant.
7.    The obligation to pay Rent is presently in effect and all Rent obligations
on the part of Tenant under the Lease commenced to accrue on [_______], 20[__],
with Base Rent payable on the dates and amounts set forth in the chart below:
Dates
Approximate Square Feet of Rentable Area
Base Rent per Square Foot of Rentable Area
Monthly Base Rent
Annual Base Rent
[__]/[__]/[__]-[__]/[__]/[__]
[ ]
$[_______]
[ ]
[ ]

8.    The undersigned Tenant has not made any prior assignment, transfer,
hypothecation or pledge of the Lease or of the rents thereunder or sublease of
the Premises or any portion thereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


C-1



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.


TENANT:


MOMENTA PHARMACEUTICALS, INC.,
a Delaware corporation


By:                        
Name:                        
Title:                        
 


C-2



--------------------------------------------------------------------------------






EXHIBIT N-1
BINNEY ROOFTOP INSTALLATION AREA
[See attached]


















































C-3



--------------------------------------------------------------------------------





a1stn1exhibitimagea02.jpg [a1stn1exhibitimagea02.jpg]


